ON MOTION FOR REHEARING
HOWARD, Chief Judge.
The state contends that our opinion stands for the proposition that once a trial judge sees the material that is excised he cannot sentence the defendant even if he states that he has disregarded the excised material. We did not intend to imply such a result by the disposition we have made here and such is not our holding. Our disposition is based upon the particular facts of this case. Specifically, we do not believe the original trial judge here should be allowed to resentence appellant if he refuses to divulge the information to him because he has already sentenced appellant based upon a report which contained the excised information, which was so highly damaging to appellant’s plea for leniency that it would be unfair and unrealistic to allow the trial judge to resentence him.
The motion for rehearing is denied.
HATHAWAY and RICHMOND, JJ., concur.